 


110 HRES 673 IH: Recognizing the importance of National Preparedness Month and encouraging all Americans to take precautions to preserve lives and minimize the effects of a terrorist attack.
U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 673 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2007 
Mr. Sensenbrenner submitted the following resolution; which was referred to the Committee on Homeland Security 
 
RESOLUTION 
Recognizing the importance of National Preparedness Month and encouraging all Americans to take precautions to preserve lives and minimize the effects of a terrorist attack. 
 
 
Whereas terrorist attacks could strike any part of the United States at any time; 
Whereas less than 1 percent of the United States population is formally trained to respond to an act of terrorism; 
Whereas National Preparedness Month during September 2007 provides an opportunity to highlight the importance of public emergency preparedness and to encourage the people of the United States to take steps to be better prepared for emergencies at home, work, and school; 
Whereas all citizens can help promote the overall emergency preparedness of the United States by taking steps such as assembling emergency supply kits, creating family emergency plans, and staying informed about possible emergencies; 
Whereas Federal, State, and local officials and private persons are working to deter, prevent, mitigate, and respond to all types of emergencies; 
Whereas Federal intelligence agencies are working diligently and cooperatively to prevent a terrorist attack; 
Whereas radicalized violent ideologues, including Al Qaeda leaders, have made clear their intent to wreak terrible havoc by attacking Americans at home and abroad; 
Whereas the United States Armed Forces are bravely battling our enemies in Afghanistan and Iraq to dismantle international terror networks; 
Whereas all Americans can help defeat the sworn enemies of the United States by taking immediate action to ensure they are fully prepared for a catastrophic attack on our homeland; and 
Whereas additional information about public emergency preparedness may be obtained through the Ready Campaign of the Department of Homeland Security or the American Red Cross: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and supports the efforts of the Department of Homeland Security and its governmental, nongovernmental, and private sector partners to strengthen the Nation’s readiness for a terrorist attack during National Preparedness Month; and 
(2)encourages the Department of Homeland Security, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe National Preparedness Month with appropriate events and activities to promote public emergency preparedness for acts of terrorism. 
 
